Citation Nr: 1028985	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-29 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from August 1965 to March 1969, 
and from December 2001 to October 2003. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for bilateral hearing 
loss.  

In a January 2009 rating decision, the RO granted service 
connection for right ear hearing loss, but continued to deny 
service connection for left ear hearing loss.

In June 2010, a Travel Board hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

While service connection for right ear hearing loss was granted 
by the RO in January 2009, the Veteran's claim for left ear 
hearing loss remained denied on the basis that the medical 
evidence did not show that his left ear hearing loss met the 
requirements to be considered a hearing loss disability under VA 
regulations.  The report of the Veteran's most recent VA 
examination is dated in November 2007.  During the June 2010 
hearing, the Veteran testified that his left ear hearing loss had 
worsened since that examination.

Where the current severity level of a medical condition is 
pertinent to the outcome of a claim for benefits, the Veteran 
asserts that such condition has worsened since his last VA 
examination, and the last examination was too remote to 
constitute a contemporaneous examination, a new examination is 
required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); and also 
VAOPGCPREC 11-95 (1995).

Therefore, the Veteran should be afforded a new VA audiology 
examination by an examiner with appropriate expertise to 
determine if he has left ear hearing loss related to his service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy of any 
outstanding records pertaining to treatment or 
evaluation of the Veteran's claimed disability.

2.  Then, the Veteran should be afforded a VA 
audiology examination at the Gainesville VA 
Medical Center by an examiner with appropriate 
expertise to determine if he has left ear 
hearing loss related to his service.  The 
claims folder must be provided to and reviewed 
by the examiner.  Based on examination results 
and a review of the claims folder, the examiner 
should provide an opinion as to whether the 
Veteran currently has a left ear hearing loss 
disability, and, if so, whether there is a 50 
percent or better probability that such 
disorder is etiologically related to any period 
of service.  The rationale for each opinion 
expressed must be provided.

3.  The RO or the AMC should also undertake any 
other development it determines to be 
warranted.

4.  Then, the RO or the AMC should readjudicate 
the issue on appeal.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of the 
Case should be issued to the Veteran and his 
representative.  The requisite period of time 
for a response should be afforded.  Thereafter, 
the case should be returned to the Board for 
further appellate action, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


